Citation Nr: 1017165	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a heart 
disability.

2.	Entitlement to service connection for hypertension.

3.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis.

4.	Entitlement to service connection for a stomach 
disability.

5.	Entitlement to service connection for depression.

6.	Entitlement to service connection for a low back 
disorder.

7.	Entitlement to service connection for a cervical spine 
disability.




REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claims.

The Board observes that the RO also denied the Veteran's 
claim for service connection for Hepatitis C in the August 
2005 rating decision.  The Veteran timely appealed that 
denial issue, but, during the pendency of his appeal, the RO 
issued a November 2006 rating decision that granted service 
connection for Hepatitis C.  Where a claim for service 
connection is granted during the pendency of an appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Although the Veteran submitted a statement dated 
February 2007, the Board observes both that he was not 
notified of the November 2006 rating decision until April 
2007 and the February 2007 statement expressed disagreement 
with the August 2005 decision rather than the decision of 
November 2006.  As the Veteran did not timely file a second 
NOD, expressing disagreement with the disability rating 
assigned for Hepatitis C, the issue of compensation level was 
never in appellate status.  Accordingly, since the claim for 
service connection for Hepatitis C has been granted, it is 
not before the Board and is not reflected on the title page.

The issues of entitlement to service connection for a 
cervical spine disability, a lumbar spine disability, and 
depression (to include on a secondary basis to loss of left 
testicle) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2009, the Veteran through counsel withdrew his appeal 
as to the issues of entitlement to service connection for 
hypertension, a heart disability, and a stomach disability, 
as well as whether new and material evidence had been 
submitted to reopen a claim for service connection for 
chronic bronchitis.


CONCLUSION OF LAW

The criteria for withdrawal of the following appealed claims 
have been met: entitlement to service connection for 
hypertension, a heart disability, and a stomach disability; 
and whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic bronchitis.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
Veteran or by his authorized representative and, pursuant to 
38 U.S.C. § 20.204(b), an appeal may be withdrawn on the 
record at a hearing.  38 C.F.R. § 20.204.

The Veteran's authorized representative stated, on the 
record, at the May 2009 hearing before a Decision Review 
Officer that the Veteran wished to withdraw the issues 
regarding hypertension, a heart disability, a stomach 
disability, and chronic bronchitis.  As such, the Board finds 
that the Veteran has withdrawn those matters in accordance 
with 38 U.S.C. § 20.204(b).  Due to the withdrawal of these 
issues, there remain no allegations of errors of fact or law 
for appellate consideration and the Board does not have 
jurisdiction to review the claims.


ORDER

The appeal of entitlement to service connection for 
hypertension is dismissed.

The appeal of entitlement to service connection for a heart 
disability is dismissed.

The appeal of entitlement to service connection for a stomach 
disability is dismissed.

The appeal of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for chronic bronchitis is dismissed.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a veteran of the evidence needed to 
substantiate and complete a claim and to assist in the 
development of that claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Although the RO provided the Veteran with pre-adjudication 
notice as to the general applicable provisions pertaining to 
VA's duties and the elements of a service connection claim in 
a February 2005 letter, the Veteran has not been notified in 
a separate letter as to how VA assigns disability ratings and 
effective dates (as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)).  As the claims on appeal are being remanded 
for further development, the RO should send a letter inviting 
the Veteran to submit any evidence not yet associated with 
the claims file and stating the five elements of a claim for 
service connection, particularly disability ratings and 
effective dates, in compliance with Dingess.

VA also has not fulfilled the duty to assist the Veteran in 
obtaining evidence necessary to substantiate a claim.  The 
record reflects that the Veteran noted on a February 2008 
statement that he "was waiting for medical records 
concerning his claim from Salem, Virginia."  A February 2008 
report of contact reflects that the Veteran requested that 
his RO hearing be delayed until he could obtain medical 
records from the Salem VA Medical Center (VAMC).  The Veteran 
also has provided VA with copies of treatment records from 
the Richmond, Virginia VAMC.  However, the record does not 
contain any records of treatment from the Salem VAMC and it 
is not clear whether all pertinent records from the Richmond 
VAMC have been obtained.

Under VCAA, VA also is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service or a service-connected disability; and the record 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The record reflects that, in March and October 2006, the 
Veteran received VA examinations for his claimed spinal 
disabilities.  Although the Veteran also was evaluated for a 
mental health disability in March 2006, the examiner did not 
provide an opinion as to whether the Veteran had any 
currently diagnosed mental health disorder related to his 
active duty, but diagnosed substance abuse with a notation to 
"rule out depression."  The Board observes that the 
examiner stated "complete abstinence from alcohol [was 
necessary] before we can really assess him."  As the record 
reflects that the Veteran has received VA treatment for 
depression, which he claims as secondary to his service-
connected loss of left testicle, and the record does not 
contain sufficient information to make a decision on the 
claim, the Board finds that an additional medical examination 
is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited 
to, treatment from the Salem and 
Richmond VAMCs.  In so doing, the 
RO/AMC must ensure that its notice 
meets the requirements of Dingess 
(cited to above), particularly as to 
the assignment of disability ratings 
and effective dates.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2. After the above has been completed, 
the RO/AMC must review the claims file, 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, and take any 
additional development deemed 
necessary.  This development must 
include scheduling the Veteran for a VA 
examination at an appropriate location 
to determine if the Veteran currently 
has depression or any other mental 
health disability related to his active 
duty service.  The following 
considerations will govern the 
examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report.  

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has 
depression, or any mental disorder, 
as the result of service, to include 
as secondary to his loss of left 
testicle.  If the examiner is unable 
to make a determination without 
resorting to mere speculation, the 
examiner should so state.  A 
rationale must be provided for any 
findings.

4.  If any development is incomplete, 
appropriate corrective action is to be 
implemented. Thereafter, the RO/AMC must 
consider all of the evidence of record 
and readjudicate the Veteran's claims of 
entitlement to service connection.  If 
the benefit sought on appeal remains 
denied, the Veteran must be provided a 
supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


